DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  the limitation “the temperature ration” at line 5 should be “the temperature ratio of the combustion chamber”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cazals US 2010/0044504, in view of Epstein US 2013/0186059.
	Regarding claim 1, Cazals discloses a propulsion unit for an aircraft, see figs. 1-2, fig. 1 shows main propulsion units 52a-b, auxiliary engine 5, the propulsion unit being configured to supply takeoff thrust in a takeoff operating condition and a top of climb thrust during a top of climb operating condition, see para. [0068] teaches the engine operates from takeoff to climb, the propulsion unit comprising: at least one main engine 52a,b, configured to supply main thrust during the takeoff operating condition and the top of climb operating condition, id. the main engines are optimized to provide thrust at cruise conditions and the auxiliary jet engine brings complementary thrust necessary in situations such as takeoff and to constraints at the end of climb at a cruising altitude, thus the main engine operates during cruise, takeoff and top off climb, and at least one auxiliary engine 5, distinct from the at least one main engine and configured to supply auxiliary thrust during at least the takeoff operating condition, id. the auxiliary engine 5 provides complementary thrust at cruise conditions and at the end of climb, wherein each of the takeoff thrust and the top of climb thrust comprises a combination of the main thrust and the auxiliary thrust, id. the references expressly states that the auxiliary engine provides complementary thrust at takeoff and end of climb, i.e. top of climb. 
	Epstein is relied upon to teach the primary propulsors like that shown by Cazals 52a, 52b are typically gas turbine turbofan engines. See fig. 1, Epstein shows a gas turbine engine 100, on a cargo/commercial type aircraft having dual engines imilar to that shown in Cazals fig. 1. The engine 101 is a turbofan engine having a high pressure compressor 105, see fig. 2. Epstein is only relied upon to show that a gas turbine turbofan engine is a conventional propulsion system for aviation and is not relied upon for the inventive disclosure of the use of cryogenic fuels. 
	It would have been obvious to an ordinary skilled worker to provide a turbofan engine as the propulsion engines 52a, 52b in the system of Cazals, as taught by Epstein, because the use of turbofans in commercial flight are the conventional form of propulsion. Cazals further describes that the propulsion engines should be of the jet engine type where Epstein shows the most typical type of jet propulsion system in the art. Such combination is found to be an obvious substitution of a known propulsion system taught by Epsteing, i.e. the turbofan jet engine, for another generic propulsion See KSR; MPEP 2141 III A. With regard to the limitation a temperature ratio of the high pressure compressor of the at least one main engine is between 0.90 and 1.10 where the temperature ratio is defined as a ratio between an outlet temperature of the high pressure compressor of the at least one main engine when the propulsion unit supplies the top of climb thrust and an outlet of the high pressure compressor of the at least one main engine when the propulsion unit supplies the takeoff thrust, the engine of Cazals, in view of Epstein, is capable of achieving the claimed function and appears to be actually disclosed of as achieving the claimed limitation. Referring to the Applicant’s specification at para. [0049], the claimed temperature ratio is a result of the main engine being optimized by selecting the design to have it operate at the same temperatures/pressures during all operating conditions, i.e. maximum allowable. Cazals teaches the main engines are optimized according to ordinary flying conditions and not to critical conditions under which the auxiliary jet engine is operated. See para. [0065]. The main propulsive engines are optimized to cruise flight where the deficit in the thrust is provided by the auxiliary engine. See para. [0068]. Since the main engines of Cazals are designed to operate at its design point under cruise flight, the engines operated as intended by Cazals will remain at the same temperatures and pressures at all stages of operation which yields a pressure ratio as claimed of 1.0. Furthermore, even accounting for changes in ambient condition between takeoff altitudes and cruise flight altitudes, the engine of Cazals, in view of Epstein, is capable of achieving the claimed temperature ratio by simply operating at the same pressure and temperature ratios at top of climb and across take off. 
see Epstein fig. 4, and a normalized fan flow rate ratio of the main engine, corresponding to the ratio between the normalized air flow rate entering the fan of the main engine at the inlet section in the top of climb operating condition and the normalized flow rate of air entering the fan of the main engine at said inlet section in the takeoff operating condition is comprised between 1.3-1.5. Referring to para. [0038] of the Applicant’s specification, the normalized fan flow rate ratio is a function of the density of the air, velocity of aircraft, and atmospheric engines. Furthermore, fig. 3 shows a conventional turbofan engine without a variable outlet, variable fan IGV’s or other means to effect the flow rate through the fan bypass section or fan intake. Thus it appears that the ratio of the normalized fan flow rate is a function of the engine operation conditions, such as altitude and speed of the aircraft. Therefore, Cazals, in view of Epstein, discloses a structure that is capable of achieving the normalized fan flow rate ratio as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2112.01 I. The turbofan of Cazals, in view of Epstein, is capable of being operate at the same conditions in order to yield the same result claimed. Additionally, referring to claim 3 below to Applicant’s specification at para. [0046], the normalized fan flow ratio of the main engine as claimed is a result of the main engine being sized to operate at maximum temperatures and pressures for all conditions. Since Cazals teaches the benefits of this sizing below, the system of Cazals, in view of Epstein, discloses all elements. Additionally, it is noted that the engine of Cazals, in view of Epstein, is capable of operating at such conditions even if not intended or otherwise conventional. 
Regarding claim 3, Cazals, in view of Epstein, discloses a ratio between an overall compression ratio of the main engine in the top of climb operating condition and an overall compression ratio of the main engine in a takeoff operating condition is comprised between 1.5 and 1.9. Referring to Applicant’s specification at para. [0049], the claimed overall compression ratio is a result of the engine being designed such that the main engine operates for all operating conditions at temperatures and pressures near the maximum allowed. As noted in claim 1 above, Cazals discloses the main propulsive engines are optimized to the flying conditions during cruise flight and therefore the engines of Cazals are operated at the cruise flight optimization during takeoff and top of climb with the auxiliary engine providing the thrust deficit therebetween. This results in the main engine operating at the same temperatures and 
 	Regarding claim 4, Cazals, in view of Epstein, discloses the at least one main engine comprises a combustion chamber 90, see Epstein fig. 4, extending downstream from the high pressure compressor 105 in a gas flow direction in the at least one main engine and a temperature ratio of the at least one main engine, corresponding to a ratio between a ratio between an outlet temperature of the combustion chamber of the at least one main engine in the top of climb operating condition and an outlet of the combustion chamber of the at least one main engine in the takeoff operating condition and the temperature ratio of the high pressure compressor, is between 1.0-1.1. Having discussed that the temperature ratio of the high pressure compressor is held to be 1, the combustor outlet temperature is a function of operating conditions as discussed with regard to the high pressure compressor, when the operational load is kept constant at takeoff and at top of climb, the temperature ratio at the combustion chamber at those conditions remains the same. Thus the ratio of the temperature ratio of the combustion chamber and the temperature ratio of the high pressure compressor would be 1. 
Regarding claim 5, Cazals, in view of Epstein, discloses a body size ratio of the main engine, corresponding to the ratio between a body size at an inlet section of the high pressure compressor of the main engine in the top of climb operating condition and the body size at said inlet section of the high pressure compressor of the main engine in the takeoff operating condition is comprised between 0.95-1.05. Referring to claim 1 above, as discussed in claim 4 above, the combination of Cazals, in view of Epstein, would result engine being operated at the same power level during both conditions, thus 
Regarding claim 6, Cazals, in view of Epstein, discloses the at least one main engine comprises, downstream from a ducted fan, a combustion chamber in a gas flow direction in the at least one main engine, and a ratio between an outlet temperature of the combustion chamber of the at least one main engine in the top of climb operating condition and an outlet temperature of the combustion chamber in the takeoff operating condition is between .90 and 1.10. Referring to Epstein fig. 4, Epstein shows a ducted fan 103 and a combustion chamber 90 downstream of the ducted fan in a gas flow direction, where a ratio of the outlet temperature of the combustion chamber at the top of climb and takeoff operating conditions can be made to be 1 by maintaining the same operational condition at both conditions.
Regarding claim 7, Cazals, in view of Epstein, discloses the at least one main engine comprises downstream of the high pressure compressor 105 in a gas flow direction in the at least one main engine, a high pressure turbine 155, and a ratio between an outlet temperature of the high pressure turbine of the at least one main 
Regarding claim 8, Cazals, in view of Epstein, discloses the at least one auxiliary engine comprises a ducted fan, see fig. 3c showing a ducted fan, para. [0071] stating the fan arrangement of the jet engine 5, having an inlet section 51a, 51b, and wherein a normalized fan flow rate ratio of the ducted fan of the at least one auxiliary engine, is between 1.00 and 1.10 where the normalized fan flow rate ratio is defined as a ratio between the normalized air flow rate entering the ducted fan of the at least one auxiliary engine at the inlet section in the top of climb operating condition and the normalized flow rate of air entering the ducted fan of the at least one auxiliary engine at the inlet section in the takeoff operating condition is between 1 and 1.10. Cazals discloses an auxiliary engine 5 that is designed to bring complementary thrust in a configuration where the main engines are sized to ordinary flying conditions, see para. [0065], and the auxiliary engine 5 characteristics are based on the required thrust needed in excess of the main engine, see para. [0067]. Thus, the auxiliary turbofan engine 5 is capable of operating a constant operational load at takeoff and a top of climb such that a ratio of the normalized air flow rate entering the ducted fan at top of climb and at takeoff is 1. 
Regarding claim 9, referring to claim 8 above, Cazals, in view of Epstein, discloses a ratio between an overall compression ratio of the at least one auxiliary engine in the top of climb operating condition and an overall compression ratio of the at 
Regarding claim 10, Cazals, in view of Epstein, discloses all elements except for at least two auxiliary engines, the thrust of the auxiliary engine participating at the level of 100% of the auxiliary thrust. Rather, Cazals teaches a single APTU engine 14. However, the claimed dual auxiliary thrust engines is found to be an obvious duplication over the prior art configuration. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP 2144 .04 VI B. Banthin teaches that if the secondary engine, being smaller, will have a lower power rating to provide power at a reduced fuel consumption than the larger primary engine which for the same purpose would have to operate at a low part power. See col. 2, lines 34-39. Thus, it would have been obvious to an ordinary skilled worker to provide two smaller APTU engines equaling the thrust of the APTU 14 of Cazals, in order to provide an engine that can operate at reduced fuel consumption.  
	Regarding claim 11, referring to claim 1, Cazals, in view of Epstein, discloses the temperature ratio of the high pressure compressor is between .95 and 1.05, where the claimed ratio is 1. 
Regarding claims 12-13, referring to claims 2-3 above, Cazals, in view of Epstein, discloses an apparatus that is capable of achieving the claimed normalized fan 
Regarding claim 14, referring to the discussion of the claims preceding and referring to claim 5 above, Cazals, in view of Epstein, discloses all elements, where the body size ratio is held at 1.0. 
Regarding claim 15, referring to claim 7 above, Cazals, in view of Epstein, discloses all elements where the ratio claimed is held at 1.0.
Regarding claims 16-17, referring to claim 1 above, Cazals, in view of Epstein, discloses a propulsion unit for an aircraft, said propulsion unit being configured to supply takeoff thrust in a takeoff operating condition and a top of climb thrust during a top of climb operating condition, the propulsion unit comprising: at least one main engine, configured to supply main thrust during the takeoff operating condition and the top of climb operating condition, and at least one auxiliary engine, distinct and separate from the at least one main engine and configured to supply auxiliary thrust during at least the takeoff operating condition, wherein each of the takeoff thrust and the top of climb thrust comprises a combination of the main thrust and the auxiliary thrust, and  wherein the at least one main engine comprises a high pressure compressor, a temperature ratio of the high pressure compressor of the at least one main engine is between .9-1.1 to maintain an optimal specific consumption of the propulsion unit, where the temperature ratio is defined as a ratio between an outlet temperature of the high pressure compressor of the at least one main engine when the propulsion unit supplies the top of climb thrust and an outlet temperature of the high pressure compressor of the at least one main engine when the propulsion unit supplies the see figs. 1-2, and is separate and distinct from the main engines 52, 52b. Furthermore, Cazals states that the advantage of the disclosed invention allows for the optimization of the size of the main propulsive engines of the aircraft by utilizing the auxiliary engine to complete thrust as needed. See para. [0026]. Cazals further that’s that the optimum size for the main engines would be that of ordinary flying conditions, i.e. cruise flight. See para. [0065]. The Examiner notes that top of climb conditions is when the aircraft transitions from takeoff/climb to cruise. 

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.
The Applicant argues that there is no connection in the prior art among operating condition and that constant operational load does not mean constant thrust. The Applicant then goes on to ask how can one assume the inlet conditions are the same at takeoff and top of climb? Finally the Applicant states that the prior art fails to reasonably suggest a temperature ratio of the high pressure compressor as claimed when the propulsion unit supplies takeoff thrust. The Examiner disagrees. 
First, under the conditions as claimed, a constant operational load would yield a relatively constant thrust. Nevertheless, the Applicant’s own specification states that the structure that is used to realize the claimed compressor temperature ratios is explained by the fact that the assistance of the auxiliary engine 4 allows the thermodynamic See para. [0049]. In other words, it is the size of the engine such that the engine maintains a constant operational load that provides for the temperature ratio claimed. Referring to Cazals, Cazals expressly teaches that the engine is designed to be optimized at cruise and that the auxiliary jet engine is determined to bring the complementary thrust necessary in situations such as takeoff to answer the requirement of an engine breakdown during this flying phase or to constraints at the end of climb at a cruising altitude. See para. [0068]. The main propulsive engines are thus of a reduced nominal thrust compared to the case of a design without auxiliary engine which has for effect to reduce the dimensions and the mass of the main engines. See para. [0066]. The implementation of an auxiliary jet engine makes it possible to optimize the choice of the main propulsive engines according to ordinary flying conditions and not to critical conditions under which the auxiliary jet engine is operated. See para. [0065]. Thus, an ordinary skilled worker would understand that the main engines of Cazals are sized to cruise flight thrust where under high operational conditions, the auxiliary engine thrust is used to make up the deficit. Thus, it is asserted that Cazals is intended to operate the main engines in the same manner as that disclosed in paragraph [0049] of the disclosed invention. Furthermore, the apparatus of Cazals, in view of Epstein, is asserted as being capable of achieving the claimed function regardless of whether the apparatus is intended to operate in the claimed manner or not. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Here, claimed and disclosed invention is drawn to at least one main propulsion engine and one auxiliary thrust engine where the main propulsion engine is limited by being operated at the same temperatures and pressures at takeoff and top of climb, (i.e. the engine is actually sized to operate at the same temperatures and pressures at all operating conditions). The Applicant does not point to any structural differences between the prior art and merely points to the functional manner in which the claimed invention is intended to be operated. The prior art having the identical claimed structure is capable at the very least of being operated in such manner and therefore the claims do not patentably distinguish over the prior art. 
Lastly, with regard to the Applicants question of how can one assume the inlet conditions are the same at takeoff and top of climb? The ambient conditions are being discussed because the engines disclosed in the prior art and in the Applicant’s specification cannot be operated at the exact same operation point and yield the exact same temperatures and pressures with varying ambient conditions. Variations in ambient conditions, e.g. air density, humidity, etc. must be taken into consideration to achieve the exact same temperatures and pressures. Notably, the Applicant does not even discuss variations in ambient conditions because the point of the disclosure is to discuss the sizing of the main engine in a manner where the engine operates at the same condition to have the best efficiency. This is the same discussion that occurs in 
With regard to Banthin, the Examiner notes the removal of Banthin from the rejection above because Banthin is not necessary to the claimed invention. Furthermore, the teaching of Banthin were made of record to establish the knowledge and level of an ordinary skilled worker. Thus, the invention of Cazals, in view of Epstein, is regarded as sufficient with regard to the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765.  The examiner can normally be reached on 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741